                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   CASE NO: 19-45173-659
HELEN ELLIS                                      )   Chapter 13
                                                 )
                                                 )   Trustee's Objection to Confirmation
                                                 )   Original Confirmation Hearing set for:
                       Debtor                    )   December 12, 2019 11:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     Debtor should file an amended Schedule I to reflect current employment and income.
2.     The plan fails to pay the full attorney fee owed per the 2016(b) form.
3.     The plan is ambiguous or incapable of ascertainment (11 U.S.C. §§ 1321 & 1325(a)(3))
       because:
       Although apartment lease is paid by debtor per Schedule J, it is addressed in 3.3c as a
       continuing debt paid by the trustee. This makes the plan unfeasible.
4.     The Debtor has not filed 2018 state and federal pre-petition tax returns. 11 U.S.C. §
       1325(a)(9).
5.     It appears that Planet Rent to Own is a lease, and should be on Schedule G and removed
       from Schedule D, and addressed as a lease in the plan. The collateral must also be
       described.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: November 08, 2019                             /s/ Kathy Wright
                                                     Kathy Wright MO31047
OBJCONFAF--KLW                                       Attorney for Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com
19-45173-659         TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN                         11/08/2019
                                                                                         Page 2 of 2


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
November 08, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on November 08, 2019.

HELEN ELLIS
11324 HI TOWER DR
ST ANN, MO 63074

                                                     /s/ Kathy Wright
                                                     Kathy Wright MO31047
